DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 12/21/2020 and 03/25/2021 has been entered and made of record.

Withdraws Provisional Double-Patenting Rejection
Applicant has prepared and filed the terminal disclaimer (TD) to overcome a provisional rejection based on a non-statutory double patenting ground. The terminal disclaimer (TD) has been approved on 03/30/2021.  The claim rejections for Claim 35 have been withdrawn. 
Examiner withdraws the previously made Provisional Double-Patenting Rejection.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Irah H. Donner,  (Reg. No. 35,120) on 03/30/2021. 

The application has been amended as follows: 
In Claim 1, Lines 7, please replace 
"… a light sensor mounted configured to sense an ambient light level …"  
with 
“…a light sensor configured to sense an ambient light level …" 

In Claim 7, Lines 16, please replace 
“…responsive to the predetermined criteria; and …"  
with 
“…responsive to the predetermined criteria including the vehicle ignition being turned off; and …"

In Claim 13, Lines 22, please replace 
“…responsive to the predetermined criteria; and …"  
with 
“…responsive to the predetermined criteria including the vehicle ignition being turned off; and …"




REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to MIRROR MONITOR USING TWO LEVELS OF REFLECTIVITY AND TRANSMISSIBILITY.

Prior art was found and applied in the previous actions. See Office Action mailed on 06/22/2020. In consideration of the amended independent claims 1, 7 and 13, the features are found or suggested in the cited prior arts of references, Baur et al. (US20120154591A1), ENGLANDER (US20080122597A1), Kurylo (US20080239077A1) and McConnell et al. (US20020140289A1). Further, regarding claim 1, Baur et al. (US20120154591A1) discloses an amended limitations of claim 1“…  a light sensor mounted configured to sense an ambient light level and generate a corresponding electric signal for automatically adjusting the brightness of a monitor module positioned to correspond to the first area;…”  [i.e. intensity or brightness or contrast of the video display screen may be automatically adjusted in response to an ambient light sensor or glare detector; Para 0093].  
However, in consideration of the amended independent claims 1, 7 and 13, and in consideration as whole there is no strong motivation or reasoning at the time of the invention to combine all the references found to arrive at the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-13 and 16-18 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488